Citation Nr: 1607593	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder as secondary to spondylolisthesis of the lumbosacral spine at L5-S1.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active military service from May 1968 to June 1972 and from February 1976 to January 1993.

These matters initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

In September 2012 and September 2014, the Board remanded the Veteran's claims.  

In a October 2014 rating decision the RO granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  The Veteran has not disagreed with the effective date assigned.  As the benefit sought has been granted and there is no disagreement with the effective date, the issue is no longer on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2013 letter, the Veteran stated he continued to be treated for his back and hips by Dr. Robert Dart, Dr. Ray Fambrough, Dr. Judy Rawls, Dr. Morris Seymor, and doctors at the VA Medical Center.  A review of the claim file shows that the most recent VA outpatient treatment records associated with the claim file are from March 2012.  The most recent private treatment records which have been associated with the claim file are from 2009.  Therefore, it appears that there are outstanding treatment records which are relevant to the claims which need to be obtained.

In July 2015, the Veteran was afforded a VA examination for his bilateral hip disability.  At the time, the examiner opined that his right hip arthritis and left hip strain were less likely than not caused by or aggravated by the service connected back disability.  The examiner reasoned that the Veteran did not have an altered gait or leg length discrepancies.  However, a review of the claim file shows that the Veteran has been using a cane to ambulate for some years.  He has stated that he uses it for his back and that it also helps his hips.  Given this history, the Board is concerned as to the accuracy of the finging that he has no altered gait.  A clarification opinion is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names, addresses and dates of all the physicians who treat him for his back and hip disabilities.  For each physician identified, the Veteran should be requested to provide appropriate releases of information forms.  After the Veteran has provided the releases of information forms, the AOJ should request all outstanding treatment records identified.  All efforts to obtain the identified records should be clearly documented in the claim file.

2. Obtain and associate with the claim file all VA outpatient treatment records for the treatment of the back and hips from March 2012 to the present.  All efforts to obtain the outstanding records, should be clearly documented in the claim file. 

3. After the above development has been completed, the AOJ should return the file to the VA examiner who conducted the July 2015 VA examination and who provided the August 2015 addendum medical opinion, and request that a clarifying opinion be obtained as to the etiology of the Veteran's bilateral hip disability.  The claim file should be made accessible to the examiner.  The examiner should review any and all treatment records to include any records newly associated with the claim file since the July 2015 examination.  The examiner should state in the report that a review of all the records has been conducted.  The examiner should provide an addendum opinion as to whether any of the Veteran's hip disabilities was caused by or aggravated by his service connected lumbar spine disability.  The examiner should specifically address the Veteran's use of a cane for ambulation and whether using a cane causes an altered gait while using the cane which could cause or aggravate the diagnosed hip disabilities.  A complete rationale for all opinions rendered should be provided.  

4. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




